Order filed, November 14, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00942-CV
                                 ____________

                       BIG MASONRY, L.L.C, Appellant

                                         V.

                      EDWARD LIVING TRUST, Appellee


                    On Appeal from the 284th District Court
                          Montgomery County, Texas
                    Trial Court Cause No. 09-08-07550-CV


                                      ORDER

      The reporter’s record in this case was due November 07, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Kenneth Cramer, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM